The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 12/27/2019, Claims 1-18 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020 and 11/12/2020 and 2/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan., US 2017/0083451 A1.
Regarding claims 1 and 10, Tan teaches a data storage device, comprising:  
2a non-volatile memory (Fig.1, 10, section 0028 and section 0031; the memory storage device 10 may be a rewritable non-volatile memory storage device such as a flash drive 25, a memory card 26, or a solid state drive (SSD) 27 as shown in FIG. 2);  
3a controller (Fig.4 and section 0035 and section 0037; the memory control circuit unit) and a temporary storage (section 0042 and 0059; The buffer memory 508 is coupled to the memory management circuit 502 and configured to temporarily store data and commands from the host system 11 or data from the rewritable non-volatile memory module 406), wherein the controller updates a sub 4mapping table on the temporary storage (section 0009; a first logical address-physical address mapping table to which the first logical address belongs is temporarily stored into a first buffer unit among the buffer units in the second zone. The buffer memory management method also includes: updating the first logical address-physical address mapping table) in response to a write command 5of the non-volatile memory issued by a host (section 0009; receiving a first write command from a host system, wherein the first write command instructs writing first data into a first logical address), wherein the sub mapping 6table corresponds to a logical group involved in the write command and is 7downloaded from the non-volatile memory (section 0009; loading a plurality of logical 
8a waiting queue, 9wherein the controller uses the waiting queue to queue the write command before 10the sub mapping table is completely downloaded to the temporary 11storage (section 0059; The buffer memory 508 is coupled to the memory management circuit 502 and configured to temporarily store data and commands from the host system 11 or data from the rewritable non-volatile memory module 406 and section 0067-0068; When a write command is received from the host system 11 and the write command instructs writing write data into a logical address, the memory control circuit unit 404 (or the memory management circuit 502) temporarily stores the logical address-physical address mapping table to which said logical address belongs into the first zone Z1 of the mapping table zone MTZ for maintenance. More specifically, the memory control circuit unit 404 (or the memory management circuit 502) first determines whether the logical address-physical address mapping table to which the logical address to be written belongs is already temporarily stored into the buffer unit in the first zone Z1 or the second zone Z2 and section 0065; the memory control circuit unit 404 (or the memory management circuit 502) can load a plurality of logical address-physical address mapping tables from the rewritable non-volatile memory module 406 into the mapping table zone MTZ in the buffer memory 508 in advance, and temporarily store the logical address-physical address mapping tables respectively into the buffer units in the first zone Z1 and the second zone Z2).  



1	Regarding claims 3 and 12, Tan teaches  2before completely downloading the sub mapping table to the temporary storage, 3the controller uses the temporary storage to cache write data issued by the 4write command (section 0059; The buffer memory 508 is coupled to the memory management circuit 502 and configured to temporarily store data and commands from the host system 11 or data from the rewritable non-volatile memory module 406) and returns a completion element to be queued in a 5completion queue; and 6based on the completion element queued in the completion queue, the host 7transfers a subsequent command queued in the command queue to the 8controller (section 0070; after moving the updated first logical address-physical address mapping table MT(n+2) into the buffer unit 810(1-0) in the first zone Z1, the memory control circuit unit 404 (or the memory management circuit 502) marks the buffer unit 810(1-0) as the dirty status. Next, the memory control circuit unit 404 (or the memory management circuit 502) sets the first pointer P1 to point the buffer unit that is next to the buffer unit 810(1-0) in the first zone Z1 and not marked as the dirty status. In the present exemplary embodiment, because the buffer unit 810(1-1) next to the buffer unit 810(1-0) is not marked as the dirty status, the memory control circuit unit 404 (or the 
  
Regarding claims 4 and 13, Tan teaches  15after completely downloading the sub mapping table to the temporary storage, the controller acquires the write command from the waiting queue and, 4according to the write command, the controller programs the write data 5cached in the temporary storage to the non-volatile memory (section 0074; the related operation of the memory control circuit unit 404 (or the memory management circuit 502) for writing the data into the rewritable non-volatile memory module 406 may be performed before or after updating the logical address-physical address mapping table).  

1 	Regarding claims 7 and 16, Tan teaches  2before completely downloading the sub mapping table to the temporary storage, 3the controller cleans the temporary storage by uploading data from the 4temporary storage to the non-volatile memory to release a space of the 5temporary storage to cache write data issued by the write command (section 0073; If all the buffer units 810(1-0) to 810(1-n) in the first zone Z1 are marked as the dirty status, the memory control circuit unit 404 (or the memory management circuit) activates a restoring operation to restore the logical address-physical address mapping tables temporarily stored in the all the buffer units 810(1-0) to 810(1-n) in the first zone Z1 back to the rewritable non-volatile memory module 406). 
 
.
 
Allowable Subject Matter
Claims 5-6, 9, 14-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include before acquiring the write command from the waiting queue, the controller 3executes the subsequent 
The limitations not found in the prior art of record include after completely downloading the sub mapping table to the temporary storage, the controller acquires the write command from the waiting queue and, 16according to the write command, the controller programs the write data 5cached in the temporary storage to the non-volatile memory; and  6before acquiring the write command from the waiting queue, the controller 7executes the subsequent command in combination with the other claimed limitations as described in the claims 9 and 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al., US 2014/0223079 A1 teaches a mapping table in a main memory is divided into a plurality of sub-mapping tables according to logical address groups. When an access command of a host is processed by the NVM apparatus, at least one corresponding sub-mapping table is selected from the sub-mapping tables according to a logical address of the access command.
Liu et al., US 2016/0124649 A1 teaches providing data transmission efficiency when flash cache with a host-maintained address mapping table is used.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the 
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.